DETAILED ACTION

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions.
This Office Action is in response to Remarks and Terminal Disclaimer filed on 05/14/2021.
Claims 1-17 and 20-23 are currently pending and considered below.

Information Disclosure Statement

The Information Disclosure Statements filed 03/16/2021 and 05/14/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.


Response to Amendment

Applicant’s arguments and Terminal Disclaimer, see Remarks, filed 05/14/2021, with respect to the rejection of claims 1-17 and 20-23 under double patenting have been fully considered and are persuasive.  The rejection of claims 1-17 and 20-23 under double patenting has been withdrawn.

Allowable Subject Matter

Claims 1-17 and 20-23 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Upendran (US 2009/0106104), Raleigh (US 2013/0132854), Begen (US 2013/0042015), Mak (US 2011/0295683), Taleb (2009/0185619), and Gross (US 2015/0242755) disclosing:
Upendran (US 2009/0106104) disclosing a system and method for implementing an ad management system for an extensible media player.
Raleigh (US 2013/0132854) disclosing a system for designing service plans.
Begen (US 2013/0042015) disclosing a constant quality rate adaptive streaming system.
Mak (US 2011/0295683) disclosing a method for rapid and scalable directed advertising system.
Taleb (2009/0185619) disclosing a scalable media storage and transmission system.
Gross (US 2015/0242755) disclosing a social content connection system and method.
The prior art of record, however, does not teach at least these elements of the independent claims:
determine, with the ad server, placement assets including an application identification matching, ad format, and placement timing that correspond to the placement information of the ad request when the placement settings of the ad server match the ad placement referenced by the placement information in the ad request, wherein the processing logic is configured to execute instructions of a software program to provide custom scripting for creating and editing ad formats including frame type, colors, images, and volume options including mute, unmute, and partial App. No 14/677,943Page 2 of 14Dkt No 9444P009volume for in-app video ads to be displayed on wireless devices of targeted user segments based on volume settings and screen size of displays of wireless devices
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682